Citation Nr: 0322653	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-14 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bronchitis with hemoptysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  He had prior unverified service of 24 years.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the RO in 
Washington, D.C., which, in part, confirmed and continued a 
10 percent disability rating for service-connected 
bronchitis.  In July 2000, the RO increased the veteran's 
disability rating to 30 percent.  The 30 percent disability 
rating has remained in effect until the instant appeal. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  To implement the provisions of the law, the 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until June 2002, the RO never advised 
the veteran of the VCAA, and the potential impact this law 
might have on his claim.  This violation of due process must 
be addressed before the Board can undertake any action in 
this claim.

At a personal hearing in April 2003, the veteran testified 
that he received treatment for bronchitis at the VA Medical 
Center (VAMC) in Washington, D.C.  He specifically noted 
treatment in November 2002 and April 2003.  He further 
testified that he had an MRI performed in approximately 
October 2002.  A review of the claims folder reveals these 
records are not in the file.  The RO must contact the VAMC in 
Washington, D.C., and obtain all the veteran's medical 
records dealing with bronchitis.  The veteran testified 
during the April 2003 hearing that he received all of his 
pulmonary treatment through the Washington, D.C. VAMC. 

The veteran's last VA respiratory examination was in June 
1999.  The Board finds that the veteran should be afforded a 
current VA respiratory examination in order to determine the 
current severity of his service-connected bronchitis.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The veteran must sign the 
appropriate releases for medical 
records from the VAMC in Washington, 
D.C.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records from the VAMC in 
Washington, D.C., dealing with 
bronchitis, specifically medical 
records dated November 2002 and April 
2003.  In addition, the RO should 
obtain the veteran's MRI dated in 
approximately October 2002.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of this problem.
  
3.  The RO should schedule the veteran 
for a VA pulmonary examination for 
purposes of assessing the current 
severity of his service-connected 
bronchitis.  Prior to the examination, 
the claims folder must be made 
available to the examiner for review of 
the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  All necessary tests and 
studies are to be performed, and all 
findings are to be reported in detail.  
The examiner should determine forced 
vital capacity (FVC) of the lungs and 
diffusion capacity of the lung for 
carbon monoxide by the single breath 
method (DLCO (SB)).  Also, the examiner 
should determine whether maximum oxygen 
consumption is 15 to 20 ml/kg/min with 
cardiorespiratory limitation.  The 
examiner should fully describe the 
nature and severity of the veteran's 
service-connected disability and 
include an opinion concerning any 
resultant functional limitations.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




